PER CURIAM
Defendant was convicted of murder, ORS 163.115, and sentenced to life imprisonment with a 121-month minimum under ORS 137.637. The Court of Appeals affirmed the conviction and the 121-month minimum sentence, but remanded for resentencing, holding that “[i]t was error to sentence defendant to life imprisonment.” State v. Bellek, 114 Or App 17, 20, 834 P2d 458 (1992).
For the reasons stated in State v. Morgan, 316 Or 553, 856 P2d 612 (1993), decided this day, we affirm the decision of the Court of Appeals that set aside the term of life imprisonment, affirm the decision of the Court of Appeals that affirmed defendant’s conviction and 121-month minimum sentence, and remand the case to the circuit court with directions to delete the sentence of “imprisonment for life” and impose, instead, a judgment that provides for post-prison supervision “for the remainder of the [defendant’s] life, unless the Board finds a shorter term appropriate. ’ ’ OAR 253-05-004(1).
The decision of the Court of Appeals is affirmed, in part on different grounds. The case is remanded to the circuit court for resentencing consistent with this opinion.